NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
               is not citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit


                                             05-5148



                      ORION INTERNATIONAL TECHNOLOGIES,

                                                             Plaintiff-Appellant,
                                               v.

                                     UNITED STATES,

                                                             Defendant-Appellee,
                                              and

                                FIORE INDUSTRIES, INC.,

                                                             Defendant-Appellee.



                            __________________________

                            DECIDED: June 16, 2006
                            __________________________



Before NEWMAN, LINN, and PROST, Circuit Judges.

PER CURIAM.



       The government's motion to vacate and dismiss is denied, for a bid protest is not

routinely mooted whenever the agency terminates the protested contract for convenience.

       On the appeal, the decision of the Court of Federal Claims is affirmed on the

grounds set forth in that court's opinion.